Citation Nr: 0412434	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  00-14 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for skin disability other 
than tinea pedis, to include as due to Agent Orange exposure 
in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1968, to include approximately five months of service in 
Vietnam.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished.  

2.  The veteran served in Vietnam and was exposed to Agent 
Orange.  

3.  The veteran does not currently have, and has never had, 
chloracne.  

4.  The veteran does not currently have any chronic skin 
disorder other than tinea pedis for which service connection 
has been granted.


CONCLUSION OF LAW

Skin disability other than tinea pedis was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The record reflects that in a letter dated in September 2001, 
the RO informed the veteran of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that in Pelegrini, the United States 
Court of Appeals for Veterans Claims (Court) held that the 
plain language of 38 U.S.C.A. § 5103(a), requires that notice 
to a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id at 13.

This obviously could not be avoided in this case since the 
veteran's claim was submitted and adjudicated prior to the 
enactment of the VCAA.  The supplemental statement of the 
case issued in June 2003, after the veteran had been provided 
appropriate notice under the VCAA, reflects that the RO 
addressed the veteran's claim on a de novo basis.  There is 
no indication or reason to believe that the decision would 
have been different had the claim not been the subject of 
prior adjudication.  Therefore, in the Board's opinion, there 
is no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Moreover, satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the veteran at the end of the line of cases waiting to 
be adjudicated.  In the Board's opinion, no useful purpose 
would be served by this course of action in light of the fact 
that the veteran's claim was considered on a de novo basis by 
the RO after the issuance of the notice required under the 
VCAA. 

Accordingly, the Board will address the merits of the 
veteran's claim.  

Factual Background

The veteran served on active duty from August 1964 to July 
1968, to include service in Vietnam from November 1965 to 
April 1966.  Service medical records show a one-time 
treatment for infected sores under the lower lip in May 1965 
and dermatophytosis of the left foot in May 1968.  The 
veteran is currently service-connected for tinea pedis.

On a VA examination in May 1969, the veteran reported no skin 
complaints and his skin was found to be normal on clinical 
evaluation.

The veteran was hospitalized in a VA facility in July and 
August 1969 primarily because of complaints of diarrhea.  At 
the time of admission, he was taking an oral steroid 
prescribed for treatment of dermatitis of his hands.  During 
the period of hospitalization, a letter was received from the 
veteran's treating dermatologist suggesting the possibility 
of connective tissue disease as the cause of the swelling of 
the veteran's right hand after the dermatitis had subsided.  
The final hospital diagnoses did not include an organic 
disorder of the skin, but it was noted that the veteran's 
complaint of extreme hyperesthesia of the skin about the left 
knee was probably largely psychogenic.  

The veteran underwent another VA examination in July 1974.  
On this occasion, the veteran reported no skin complaints and 
was found to have normal skin.


VA medical records associated with the Agent Orange Registry 
in February 1989 note that the veteran complained of having 
blister-like sore spots on his arms and abdomen since he was 
in Vietnam.  He stated that the sores would come and go, 
lasting from four months up to four years.  Examination 
revealed chloracne-like lesions on the upper/lower left arm, 
the abdomen and lower right scalp.  Some of the lesions were 
open and dried.  Scarring was noted.  

A letter received from a VA nurse practitioner in December 
2001 states that the veteran had acne on his head, shoulder 
and arms, which appeared to be chloracne, but could not be 
diagnosed as such without scrapings being done.  

In February 2003, the veteran submitted a photograph of 
himself in a military uniform, which shows a mark, alleged to 
be a skin lesion, on the right side of his forehead.

A February 2003 VA examination report notes that the veteran 
had erythematous, edematous lesions on the forearms and side 
of scalp.  No primary lesions were noted.  Numerous 
ulcerations and scars were present on the abdomen, face and 
shoulders.  The examiner noted that it was "interesting that 
there were no lesions on the mid-back where the hands could 
not reach."  The examiner's clinical opinion was that it 
appeared to be a self-induced condition, especially with the 
absence of primary lesions.  A biopsy revealed nonspecific 
chronic dermatitis with no evidence of any primary lesions or 
primary process.  The examiner did not have an opportunity to 
review the veteran's claims folder.  The assessment based on 
the physical exam and the biopsy was that the condition is 
not related in any way to exposure to herbicides of any type 
during service.  

Because the claims folder was not available for review by the 
February 2003 examiner, the RO attempted to obtain an 
addendum from the February 2003 examiner following a review 
of the claims folder.  Unfortunately, the February 2003 
examiner was no longer available due to illness.  

The claims folder was reviewed by another VA physician in 
September 2003.  This physician stated that another 
examination of the veteran was not necessary.  Based upon a 
review of the claims folder, the physician stated that the 
correct diagnosis was self-induced lesions with ulcerations 
and scars on the abdomen, face, shoulders, forearms, and side 
of the scalp.  The physician opined that it is more likely 
than not that the veteran's self-induced lesions are 
unrelated to exposure to herbicides of any type during his 
time in Vietnam.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

38 U.S.C.A. §1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  It 
also provides presumptive service connection on the basis of 
herbicide exposure for each additional disease that the 
Secretary determines in regulations prescribed under this 
section warrants a presumption of service connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.
 
Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, capable of 
replication, and withstand peer review.  38 U.S.C.A. 
§1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§1116(b)(3).

Chloracne is subject to presumptive service connection on an 
Agent Orange basis.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  Chloracne must be manifested within one year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service in order to receive the 
legal presumption of service connection.  38 C.F.R. 
§ 3.307(a)(6)(ii).  




Analysis

The veteran contends that service connection is warranted for 
skin disability because he developed chronic skin problems in 
service as a result of his exposure to herbicides while in 
Vietnam.

In the present case, the veteran served in Vietnam and is, 
therefore, presumed to have been exposed to Agent Orange.  
38 C.F.R. § 3.307(a)(6)(iii).  He was found to have a skin 
disorder of the feet in service and he has since been granted 
service connection for tinea pedis.  Sores under the lower 
lip were also noted in service, but no chronic disorder of 
the skin was identified in service, nor was evidence of a 
skin disorder found on VA examination in May 1969 or July 
1974.  Although the veteran was on steroids for treatment of 
dermatitis of his hands when hospitalized in July 1969, no 
organic disorder accounting for his complaints was among the 
diagnoses on discharge.  

It was not until 1989 that the medical evidence suggests the 
presence of chloracne or chloracne-like lesions, and there is 
no medical evidence indicating that the veteran has chronic 
chloracne or chloracne-like lesions.  The only other medical 
evidence of chloracne or chloracne-type lesions is the letter 
received from the VA nurse practitioner in December 2001 
indicating that the veteran had lesions that appeared to be 
chloracne but she also stated that this diagnosis could not 
be confirmed without further testing.  Moreover, the VA 
physician who examined the veteran in February 2003 and the 
VA physician who reviewed the veteran's claims folder in 
September 2003 both concluded that the veteran did not have 
chloracne or chloracne-like lesions.

In fact, there is no medical evidence linking any chronic 
skin disorder, other than tinea pedis, to the veteran's 
military service.  Moreover, the VA dermatologist who 
examined the veteran in February 2003 and the VA physician 
who reviewed the veteran's claims folder in September 2003 
are of the opinion that the veteran's lesions were self 
induced and unrelated to herbicide exposure in service.  

In sum, the preponderance of the evidence demonstrates that 
the veteran does not currently have chloracne or any other 
chronic skin disorder that originated during his military 
service or is otherwise etiologically related to service.


ORDER

Entitlement to service connection for skin disability other 
than tinea pedis, to include as due to Agent Orange exposure 
in service, is denied.


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



